Citation Nr: 1546443	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-03 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for left knee instability, status post ACL repair, effective from May 1, 2010.

2.  Entitlement to a rating in excess of 20 percent for left knee instability, status post ACL repair. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to a rating in excess of 20 percent for left knee instability, status post ACL repair is addressed in the REMAND that follows the ORDER section of this decision. 


FINDING OF FACT

The evidence of record at the time of the rating decision reducing the rating for the Veteran's left knee disability did not establish sufficient improvement to warrant the reduction.






CONCLUSION OF LAW

The 20 percent disability rating for left knee instability, status post ACL repair was not properly reduced to noncompensable.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran disagrees with a February 2010 rating decision that reduced the rating for his service-connected left knee instability, status post ACL repair, from 20 percent to noncompensable, effective May 1, 2010.  He contends that his instability had not improved and that the reduction was not warranted.  

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2015). 

A copy of a rating decision proposing to reduce the Veteran's disability rating from 20 percent to noncompensable was sent to the Veteran in December 2009.  A letter sent with the rating decision informed the Veteran that he would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 20 percent level, and that he could request a predetermination hearing.  In February 2010, a rating decision effectuating the reduction was issued.  Thus, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  

The Board notes the 20 percent rating for left knee instability, status post ACL repair had been in effect since August 17, 2005.  Because the rating was in effect less than five years, the provisions of 38 C.F.R. § 3.344 (a)(b) pertaining to stabilized ratings are not applicable.  Reexaminations disclosing improvement in disabilities that have not become stabilized will warrant reduction in the rating.  See 38 C.F.R. § 3.344(c) (2015).

The RO has evaluated the disability under Diagnostic Code 5257.  Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The RO's primary basis for the 20 percent rating for the Veteran's service-connected left knee instability, status post ACL repair, was a September 2005 VA examination report.  In the course of that examination, the examiner noted a moderate degree of left knee instability.  

The RO predominantly based the reduction of the rating on an October 2009 VA examination report.  This report shows the Veteran described a progressively worsening locking and instability of his left knee.  At that time, the Veteran indicated he frequently used a knee brace, but that it did not help much.  Although the examiner stated the Veteran's posterior cruciate, anterior cruciate, lateral collateral, and medial collateral ligaments were intact, the examiner did not comment in any way on whether the Veteran's knee exhibited instability or subluxation.    

In consideration of this information, the Board finds that a comparison of the evidence upon which the 20 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction to noncompensable does not reflect sufficient improvement in the Veteran's left knee instability, status post ACL repair to warrant a reduction.  As noted above, the report of the VA examination in October 2009 does not in any way address the issue of knee instability or subluxation.  Rather, this examination merely indicates the Veteran's ligaments were intact.  Further, the Veteran reported ongoing, if not increasing, instability in his knee.  Although the examiner's finding of "intact" knee ligaments could suggest that the instability had improved, the examiner did not state that was the case, and in the absence of affirmative evidence establishing an improvement of the Veteran's left knee stability, the Board will not presume that to be the case.  Further, the Veteran is competent to report his experiences.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds his statements credible.  In consideration of the foregoing, the Board finds that the criteria for a rating reduction were not met at the time of the February 2010 rating decision.  Accordingly, restoration of a 20 percent rating for left knee instability, status post ACL repair, from the effective the date of the reduction, is warranted.


ORDER

Restoration of a rating of 20 percent for left knee instability, status post ACL repair, from the effective date of the reduction, is granted.

REMAND

The Veteran most recently underwent a VA examination to determine the current degree of severity of his left knee instability, status post ACL repair in February 2014.  At the time of his examination, the examiner indicated he was unable to perform a knee stability assessment.  During his August 2015 Board hearing, the Veteran asserted his condition has worsened.  Where the evidence indicates a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Based on the foregoing, a new examination is warranted.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the current degree of severity of his service-connected left knee instability, status post ACL repair.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


